DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 26, 2021 and applicant’s species election of Formula I via phone by Jessica von Reyn on March 3, 2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claim 96 is withdrawn as being directed to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Objections
Claims 1 and 137 are objected to because of the following informalities:  Claim 1 should recite “a messenger ribonucleic acid (mRNA)”.  Claim 137 should recite “mRNA”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24, 128 and 137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a respiratory virus vaccine where the mRNA encodes the F protein of hMPV, does not reasonably provide enablement for a respiratory virus vaccine where the mRNA encodes any other antigenic protein from hMPV or RSV.  The specification does not enable any person skilled in the art to which it pertains, or make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention.  The instant invention is drawn to an mRNA vaccine encoding any antigenic protein from hMPV and RSV.  Claim 128 is directed to an mRNA vaccine encoding any known respiratory disease antigen in a lipid nanoparticle comprising only compounds of Formula I1.  The term “vaccine,” by definition, implies a preparation intended for active immunological 
State of the prior art. It is well known in the art and even to the general public that medical science has not found any antigen, immunogen, or compound that can be used as a vaccine against hMPV.  The CDC states that currently, there is no specific antiviral therapy to treat HMPV and no vaccine to prevent HMPV (see https://www.cdc.gov/surveillance/nrevss/hmpv/clinical.html).  Further, Ren et al. (J Gen Virol., 2015 Jul, 96(Pt 7):1515-1520) teaches that there is currently no hMPV-specific prevention treatment, and Mok et al. (Journal of Virology, 2008, 82(22):11410-11418) teaches that virus replicon particles (VRPs) encoding hMPV F protein, when administered intranasally, induced F-specific virus-neutralizing antibodies in serum and immunoglobulin A (IgA) antibodies in secretions at the respiratory mucosa. However, vaccination with hMPV G protein VRPs did not induce neutralizing antibodies or protect animals from hMPV challenge.
Working examples.  The specification contains examples showing the immunogenicity of an mRNA polynucleotide encoding the hMPV F glycoprotein in BALB/c mice (Example 14), and showing the efficacy of the mRNA polynucleotide encoding the hMPV F glycoprotein in a vaccine challenge with a lethal dose of hMPV(Example 16).  There are no examples showing i) immunogenicity of an mRNA polynucleotide encoding any other hMPV protein, or 
Guidance in the specification. The claimed invention is directed to an hMPV mRNA vaccine encoding any hMPV antigenic protein.  There is insufficient disclosure to reasonably predict that the claimed mRNA vaccines encoding an hMPV protein other than the F protein would prevent hMPV infection.  In addition, the disclosure fails to provide any guidance pertaining to the correlates of human protection.  To date, it is not clear what type of immune response is required to provide a therapeutic benefit.  
The disclosure also fails to provide any guidance pertaining to the development of a persistent and protective hMPV-specific immune response.  It is not readily apparent if the recited hMPV mRNA vaccines will generate an hMPV-specific immune response of sufficient magnitude and duration that long-lasting protection against hMPV infection would be provided.  The same arguments apply to claim 128.
Predictability or unpredictability of the art.  The state-of-the-art with regard to hMPV vaccine development is one of unpredictability.  To date, there is not an effective hMPV vaccine on the market.  
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation for one skilled in the art to practice the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 66-70, 73-74, 82-84, 86-87 and 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites “the antigenic polypeptide”.  However, it is not clear as to which antigenic polypeptide (hMPV or RSV) the claims refers. Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.

Claim 136 recites the limitation "hPIV3" in reference to claim 24.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant claims are directed to a respiratory virus vaccine, comprising: a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a human metapneumovirus (hMPV) antigenic polypeptide and a respiratory syncytial virus (RSV) antigenic polypeptide.
The patented claims are directed to a composition comprising: a human metapneumovirus ( hMPV) messenger ribonucleic acid (mRNA) comprising a 5' UTR that comprises the sequence of SEQ ID NO:12, an open reading frame that comprises the sequence of SEQ ID NO:4, and a 3' UTR that comprises the sequence of SEQ ID NO:13; and a human parainfluenza virus 3 (hPIV3) mRNA comprising a 5' UTR that comprises the sequence of SEQ ID NO:12, an open reading frame that comprises the sequence of SEQ ID NO:5, and a 3' UTR that comprises the sequence of SEQ ID NO:13, and further comprises mRNA encoding a respiratory syncytial virus (RSV) antigen.  
The patented claims are further directed to a composition comprising: 25 ug-200 ug human metapneumovirus ( hMPV) messenger ribonucleic acid (mRNA) comprising the sequence of SEQ ID NO:14; and 25 ug-200 ug of a human parainfluenza virus 3 (hPIV3) mRNA comprising the sequence of SEQ ID 
The patented specification defines a hMPV antigen as including the F protein and defines an RSV antigen as including the F protein.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass a composition comprising mRNA encoding a hMPV antigen and mRNA encoding an RSV antigen.  It is routine and a matter of convenience to include both coding regions in a single mRNA molecule as claimed.  Further, applicant has not demonstrated unexpected results when the two coding regions are in a single mRNA versus two separate mRNA molecules.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification teaches that the lipid nanoparticle comprise other components such as a cationic lipid, a non-cationic lipid, cholesterol, etc.